FILED
                                                                         United States Court of Appeals
                                         PUBLISH                                 Tenth Circuit

                       UNITED STATES COURT OF APPEALS                           January 23, 2020

                                                                             Christopher M. Wolpert
                             FOR THE TENTH CIRCUIT                               Clerk of Court
                         _________________________________

 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                              No. 19-2004

 ADAM SADLOWSKI,

       Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                           for the District of New Mexico
                         (D.C. No. 1:16-CR-00847-JCH-1)
                       _________________________________

Jason Bowles of Bowles Law Firm, Albuquerque, New Mexico, for Defendant -
Appellant.

Frederick Mendenhall, Assistant United States Attorney (and John C. Anderson, United
States Attorney, with him on the brief), Albuquerque, New Mexico, for Plaintiff -
Appellee.
                        _________________________________

Before BRISCOE, KELLY, and BACHARACH, Circuit Judges.
                  _________________________________

KELLY, Circuit Judge.

       Defendant-Appellant Adam Sadlowski entered a conditional plea of guilty to

being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1) & 924(a)(2), reserving

the right to appeal the district court’s denial of his motion to suppress. United States v.

Sadlowski, No. CR 16-847 MCA, 2017 WL 5186360 (D.N.M. Nov. 8, 2017). He was
sentenced to 51 months’ imprisonment and three years’ supervised release. On appeal,

he argues that the district court erred because (1) the state metropolitan court lacked

jurisdiction to issue a felony-related search warrant, (2) the warrant’s issuance violated

Rules 4.1 and 41 of the Federal Rules of Criminal Procedure, (3) the warrant was

deficient for lack of probable cause and particularity, and (4) he was entitled to a Franks

hearing. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



                                       Background

       On February 21, 2016, a state metropolitan court judge issued a search warrant for

Mr. Sadlowski’s residence and vehicle. Aplt. App. 78. In support of probable cause,

Detective Gerald Koppman of the Bernalillo County Sheriff’s Office (BSCO) included

information provided by a confidential informant. Id. at 81. The informant told

Detective Koppman that on several occasions, he or she had purchased methamphetamine

from Mr. Sadlowski. Id. These transactions occurred at either Mr. Sadlowski’s

residence, located at 808 Rio Arriba Avenue SE in Albuquerque or at other locations; Mr.

Sadlowski would arrive in a black Bentley or red motorcycle. Id. The informant also

stated that Mr. Sadlowski always carried a pistol and the informant had seen other

firearms in Mr. Sadlowski’s residence, garage, and vehicle. Id. Detective Koppman

further stated that Mr. Sadlowski had prior felony convictions, including one for drug

trafficking, and was prohibited from carrying firearms. Id.

       The next day, BSCO detectives, a detective from the Valencia County Sheriff’s

Department, and Alcohol, Tobacco, and Firearm (ATF) agents executed the search

                                                 2
warrant at Mr. Sadlowski’s residence. Id. at 180. Once inside, they found several

firearms and ammunition. Id. at 16.

       Mr. Sadlowski filed a motion to suppress the evidence recovered at his residence.

Id. at 19. The district court held a hearing on the matter and ultimately denied the

motion.



                                         Discussion

       “When reviewing the denial of a motion to suppress, we view the evidence in the

light most favorable to the government, accept the district court's findings of fact unless

clearly erroneous, and review de novo the ultimate determination of reasonableness under

the Fourth Amendment.” United States v. Katoa, 379 F.3d 1203, 1205 (10th Cir. 2004).

We afford a magistrate judge’s probable cause determination “great deference” and

review “merely to ensure the Government's affidavit provided a ‘substantial basis’ for

reaching that conclusion.” United States v. Biglow, 562 F.3d 1272, 1280 (10th Cir.

2009) (quoting Illinois v. Gates, 462 U.S. 213, 238–239 (1983)). However,

“[d]eterminations relating to the sufficiency of a search warrant,” including whether the

warrant is sufficiently particularized, “are conclusions of law . . . which this court reviews

de novo.” United States v. Danhauer, 229 F.3d 1002, 1005 (10th Cir. 2000).

A.     The Metropolitan Court Properly Issued the Warrant

       Mr. Sadlowski first argues that the metropolitan court lacked jurisdiction to issue a

felony-related search warrant because it lacks jurisdiction over felony cases. But this

argument asks the wrong question. As the district court emphasized, a court’s authority

                                                 3
to hear a case and a court’s authority to issue a search warrant are two separate concepts.

See Bevington v. United States, 35 F.2d 584, 584 (8th Cir. 1929) (“[T]he procuring of a

search warrant . . . is not, in any sense, the commencement of a prosecution.”). The

state’s Rule of Criminal Procedure for the Metropolitan Courts 7-208(A), as laid out

below, provides the metropolitan court with authority to issue search warrants relating to

felony offenses:

       A warrant may be issued by the [metropolitan] court to search for and seize

       any

       (1) property which has been obtained or is possessed in a manner which
       constitutes a criminal offense;
       (2) property designed or intended for use or which is or has been used as the
       means of committing a criminal offense;
       (3) property which would be material evidence in a criminal prosecution; or
       (4) person for whose arrest there is probable cause, or who is unlawfully
       restrained. A warrant shall issue only on a sworn written statement of the
       facts showing probable cause for issuing the warrant.
N.M. Rules Ann. 7-208(A). The rule does not differentiate between the severity of

crimes at issue but rather grants metropolitan courts blanket authority to issue search

warrants for any “criminal offense.” As Mr. Sadlowski was clearly suspected of

committing a criminal offense, the metropolitan court did not exceed its authority in

issuing the search warrant.

       Mr. Sadlowski argues that the state court system cannot determine the jurisdiction

of its courts as this is a task properly left to the legislature but this argument again

conflates jurisdiction to hear a case with the authority to issue a search warrant. As

regards the metropolitan courts authority to issue a search warrant, New Mexico’s rules
                                                   4
enabling statute gives the state supreme court’s rules the force of law, see N.M. Stat.

Ann. § 38–1–1(A) (“The supreme court of New Mexico shall, by rules promulgated by it

from time to time, regulate pleading, practice and procedure in judicial proceedings in all

courts of New Mexico for the purpose of simplifying and promoting the speedy

determination of litigation upon its merits.”), when they are “promulgated in accordance

with the statutory mandate to carry out and effectuate the purpose of the applicable

statute,” In re Christobal V., 50 P.3d 569, 573 (N.M. Ct. App. 2002). Nothing suggests

that the above rule was not promulgated in accordance with the enabling act, thus we

reject Mr. Sadlowski’s challenge to the metropolitan court’s authority to issue the search

warrant in question.

B.     Rules 4.1 and 41 Are Not Applicable

       Mr. Sadlowski next argues that the search warrant was sufficiently federal such

that it should have been issued in accordance with Rules 4.1 and 41 of the Federal Rules

of Criminal Procedure. Rule 41 “provides that a search warrant may be issued by a

federal magistrate or a judge of a state court of record within the district wherein the

property is located.” United States v. Millar, 543 F.2d 1280, 1283 (10th Cir. 1976).

However, “[i]f a search is a state search, with minimal or no federal involvement, the

warrant need only to conform to federal constitutional requirements.” Id. The search

here was not sufficiently federal in character to mandate application of the Federal Rules

of Criminal Procedure. This situation is analogous to that United States v. Barrett, where

the panel held that a search warrant retained its state character given that “the warrant

was requested by a state law enforcement officer, was issued by a state magistrate judge,

                                                 5
[] the original plan had been for only state law enforcement officers to execute the

warrant. . . , [and] there was no evidence that a federal prosecution was envisioned at the

time of the search.” 496 F.3d 1079, 1090–91 (10th Cir. 2007). We therefore disagree

with Mr. Sadlowski’s characterization of the warrant as federal in character and find that

the warrant was not governed by Rules 4.1 and 41.

       Further, even if we assume the search was federal in character and that Rules 4.1

and 41 were violated, suppression is only warranted if the rule violation was (1) of

constitutional magnitude; (2) prejudicial; or (3) intentional and deliberate. See United

States v. Krueger, 809 F.3d 1109, 1113–14 (10th Cir. 2015). Mr. Sadlowski does not

attempt to argue or point to evidence showing that any of these requirements for

suppression are met. He instead merely contends that rule violations occurred.

Accordingly, suppression under these arguments is not warranted.

C.    The Warrant Was Not Deficient

       Mr. Sadlowski next argues that the warrant was deficient as it was neither based

on probable cause nor sufficiently particularized to authorize a search of his residence.

We disagree. First, the metropolitan court had a substantial basis for making the probable

cause determination, see Biglow, 562 F.3d at 1280, based on the detailed information

Detective Koppman provided in the underlying affidavit. Further, the underlying

affidavit’s reliance on both a confidential informant (who was known to Detective

Koppman and the court through ex parte proceedings) and a confidential source that

corroborated the account of the confidential informant provided sufficiently detailed

information that “indicate[d] personal knowledge” pertaining to Mr. Sadlowski’s
                                                 6
residence, vehicles, and activities. Sadlowski, 2017 WL 5186360, at *8. As such, we

affirm that the warrant was supported by probable cause.

       As to the argument that the search warrant was deficient because it did not

describe the residence with sufficient particularity, the warrant’s supporting affidavit

belies this. While “[t]he Fourth Amendment by its terms requires particularity in the

warrant, not in the supporting documents,” the Supreme Court does not prohibit “a

warrant from cross-referencing other documents.” Groh v. Ramirez, 540 U.S. 551, 557

(2004). A search warrant may incorporate the underlying affidavit by reference where it

“expressly refer[s] to the affidavit and incorporate[s] it by reference using suitable words

of reference.” United States v. Williamson, 1 F.3d 1134, 1136 n.1 (10th Cir. 1993)

(quoting United States v. Leary, 846 F.2d 592, 603 (10th Cir. 1988)). Here, the warrant

plainly incorporated the underlying affidavit when it authorized BSCO agents to search

“the persons and/or place described in the [a]ffidavit,” Aplt. App. 78. The warrant also

contained the following description of his residence:

       The residence to be searched is located in the City of Albuquerque, County
       of Bernalillo, and State of New Mexico. The residence is a single story
       dwelling with a pitched, shingled roof. The exterior of the residence is grey
       in color. The door to the residence faces north. The garage door is red in
       color and also faces north. The numerics “808” are posted on the mailbox,
       which is in the front of the residence, as well as on the curb.
Id. at 79. Mr. Sadlowski’s address is also printed in the upper-left hand corner of every

page of the warrant application. The warrant is sufficiently particular.

       For the same reasons, we dismiss Mr. Sadlowski’s additional arguments that the

search exceeded the scope of the warrant because a search of his residence was not


                                                 7
authorized, and that the warrant was deficient for failing to detail the items that law

enforcement officers anticipated seizing. First, the search of Mr. Sadlowski’s residence

is clearly authorized by the above language. Second, the affidavit lists the anticipated

fruits of the search including firearms, controlled substances including

methamphetamine, cocaine, and heroin, and “US currency in denominations consistent

with sales of” controlled substances. Id. at 79–80. As the affidavit is incorporated into

the search warrant, we find no particularity issue present on these points.

       Finally, Mr. Sadlowski argues that the warrant lacked particularity as to the

confidential informant. Information from confidential informants is reliable “so long as

the informant's statement is reasonably corroborated by other matters within the officer's

knowledge.” Jones v. United States, 362 U.S. 257, 269 (1960) (overruled on other

grounds by United States v. Salvucci, 448 U.S. 83, 95 (1980)). The evidence was

sufficiently corroborated by Detective Koppman’s independent surveillance that

indicated drug trafficking was taking place at Mr. Sadlowski’s residence, and the fact that

a second confidential source also identified Mr. Sadlowski as a drug-trafficker. Aplt.

App. 81–82. As such, we find the warrant sufficiently particular in this regard.

D.     Franks Hearing Issue
       Finally, Mr. Sadlowski argues that he was entitled to a Franks hearing to

determine whether Detective Koppman either falsified or was reckless in preparing the

warrant’s underlying affidavit. Franks v. Delaware, 438 U.S. 154 (1978). A defendant is

entitled to a Franks hearing if he “makes a substantial showing that the affidavit contains

intentional or reckless false statements and if the affidavit, purged of its falsities, would

                                                  8
not be sufficient to support a finding of probable cause.” United States v. Kennedy, 131
F.3d 1371, 1376 (10th Cir. 1997). Mr. Sadlowski failed to present any evidence that

Detective Koppman deliberately misled the warrant-issuing state court judge or prepared

the affidavit with a reckless disregard for the truth at either the suppression hearing or in

supplemental briefing. Accordingly, the district court did not err in denying Mr.

Sadlowski a Franks hearing.

       AFFIRMED.




                                                  9